Order granting defendants’ motion for a bill of particulars modified by striking therefrom items 6 to 10, inclusive, in the order and as so modified affirmed, so far as an appeal is taken therefrom, without costs. The plaintiffs have stated clearly in the complaint the causes of action. They are not required to state the particular facts concerning negligent acts of the defendants. There is no showing that such enumerated items are necessary for the defendants to prevent surprise on the trial or in preparation for trial; and it appears that the information and knowledge concerning the facts sought are to an extent practically exclusively within the possession of the defendants. The items allowed sufficiently apprise the defendants concerning the issues they are required to meet. The bill of particulars may be served within ten days from the entry of the order hereon. Hagarty, Davis, Johnston, Adel and Close, JJ., concur.